Detailed Action
1.   The present application, filed on or after March 16, 2013, is being examined under
the first inventor to file provisions of the AIA . 
2.    Applicants’ response of 6/23/2021 is acknowledged
Status of Claims
3.    Claims 1-10 are pending in this application. 
Drawings
4.  The drawings submitted 1/22/2019 in this application are accepted by the examiner. 

Information Disclosure Statement
5.      Information disclosure statement filed 1/2/2021 has been considered. Initialed copy is enclosed. 
Priority
6.      Receipt is acknowledged of a certified copy of foreign application 108114789-filed 4/26/2019; however, the present application does not contain an English translation of said application. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. For the purpose of prior art the priority is given to the date of national stage of 11/22/2019.

Election/Restrictions
7.       Applicants’ election without traverse of 6/23/2021 is acknowledged. Applicants elected group I (claims 1-8) drawn to a method of improving urogenital health. 
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/32021.




Biological Deposit
8.     Applicants’ deposit paper from DSHZ of Lactobacillus johnsonii accession number DSM 33288 is acknowledged. Applicants’ have complied for deposit rules in regard to said strain.

Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.     Claims 1-8 are rejected under 35 U.S.C. 103 as being un-patentable over Atassi et al. (FEMS Microbiol Lett  2010 Mar;304(1):29-38. Epub 2009 Dec 24), in view of 
Graf et al. (US 20080131462) and Ruiz et al. (Curr. Microbio. (2009) 59, 497-501).
        The claims are drawn to: 
    Claim 1. A method of improving urogenital health, comprising administering to a subject a composition comprising an effective amount of a Lactobacillus johnsonii strain or a metabolite thereof, wherein the Lactobacillus johnsonii strain is deposited under the accession number of DSM 33288.
Lactobacillus johnsonii strain or the metabolite thereof inhibits growth of a bacterial or fungal pathogen causing a urinary tract infection.
      Claim 3.    The method of claim 2, wherein the bacterial or fungal pathogen causing the urinary tract infection is Escherichia coli.
      Claim 4.The method of claim 1, wherein the Lactobacillus johnsonii strain or the metabolite thereof inhibits growth of a bacterial pathogen causing a bacterial vaginal infection.
       Claim 5.    The method of claim 4, wherein the bacterial pathogen causing the bacterial vaginal infection is Gardnerella vaginalis.
     Claim 6.    The method of claim 1, wherein the Lactobacillus johnsonii strain or the metabolite thereof inhibits growth of a fungal pathogen causing a fungal vaginal infection.
     Claim 7. The method of claim 6, wherein the fungal pathogen causing the fungal vaginal infection is Candida spp.
    Claim 8.    The method of claim 1, wherein the Lactobacillus johnsonii strain or the metabolite thereof is administered orally.
        Atassi et al. teach a method for preventing or treating urogenital infections in a subject by Lactobacillus johnsonii strain or the metabolite thereof . Atassi et al. abstract recites “ Here, we investigate the respective contributions of hydrogen peroxide and lactic acid in killing bacterial pathogens associated with the human vagina, urinary tract or intestine by two hydrogen peroxide-producing strains. In co-culture, the human intestinal strain Lactobacillus johnsonii NCC933 and human vaginal strain Lactobacillus gasseri KS120.1 strains killed enteric Salmonella enterica serovar Typhimurium SL1344, vaginal Gardnerella vaginalis DSM 4944 and urinary tract Escherichia coli CFT073 pathogens. 02    
Graf et al. teach a method for preventing or treating gastrointestinal and urogenital  infections in humans, which comprises administering a pharmaceutical preparation comprising, in combination with a pharmaceutically acceptable or food grade carrier, a therapeutically effective amount of at least one lactic acid bacteria strain of the genus L. acidophilus, L. crispatus, L. gasseri, L. helveticus and L. jensenii selected for their ability to kill urogenital and/or gastrointestinal pathogens and their ability to inhibit internalization of urogenital and/or gastrointestinal pathogens within gastrointestinal epithelial cells ( see title, abstract and claims). Graf et al. teach oral administration (see claim2). Graf et al. teach E. coli urogenital infection (see para 0015, 0017, 0082, 0083, 0084), Gardnerella vaginalis infection (see para 0066). Graf et al. teach urogenital infections (see claims, para 0080). Graf et al. Para [0014] recites, “The LAB strains of this invention have been first selected for their ability to adhere to epithelial cells such as cervix HeLa or Caco-2 which were chosen as models. Cell adhesion is indeed a prerequisite selection feature as it conditions the capacity of the said LAB strains to colonize epithelial tissues, e.g. that of the urogenital tract, and then to compete with, inhibit or exclude pathogens adhesion from that specific location”. See also paragraphs 9, 12, 15-16. Graf et al. teach L. helveticus KS 300 (CNCM 1-3360), L. jensenii KS 119.1 (CNCM 1-32 17) and L. jensenii KS 121.1 (CNCMI-3219) in combination with a pharmaceutically acceptable galenical carrier (see claim3).  Graf et al. teach do not teach fungal infections. 
 Ruiz et al. teach antimicrobial activity and inhibition of urogenital pathogens by lactobacilli. (See title and abstract). Ruiz et al. teach that strains of Lactobacilli were selected as an alternative treatment to prevent or treat urogenital infections (see abstract). Ruiz et al. teach urogenital infections such as urinary tract infections (UTI s), genital tract infection (GTIs), bacterial vaginosis (BV) vulvovaginal candidiasis (VVC) see page 497. Ruiz et al. teach Gardnerella vaginalis (page 497) and E.coli (page 498). Note: The specific characteristics Lactobacillus johnsonii  DSM 33288  in regard to improve urogenital health has not been described by the instant specification, therefor,  Lactobacillus johnsonii NCC933 described by Atassi et al. differs from the instant invention strain.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the methods of references to obtain the instant invention. 
    It would have been obvious to one of ordinary skill in the art that in the method of Graf et al. to include the Lactobacillus johnsonii  of Atassi et al. to achieve treating urogenital disorder. Atassi et al. teach a method for preventing or treating gastrointestinal and urogenital  infections in a subject by Lactobacillus johnsonii strain or the metabolite thereof; because Graf et al. teach that Cell adhesion is indeed a prerequisite selection feature as it conditions the capacity of the LAB strains to colonize epithelial tissues, e.g. that of the urogenital tract, and then to compete with, inhibit or exclude pathogens adhesion from that specific location”. The suggested mechanisms by which Lactobacillus protects the vagina from colonization by uropathogens can be summarized as competition for the adhesion receptors . Atassi et al. teach a method for preventing or treating gastrointestinal and urogenital  infections in a subject by Lactobacillus johnsonii strain or the metabolite thereof while  Graf et al. teach L. helveticus KS 300 (CNCM 1-3360), L. jensenii KS 119.1 (CNCM 1-32 17) and L. jensenii KS 121.1 (CNCMI-3219) in combination with a pharmaceutically acceptable galenical carrier. 
     Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary
Pertinent Art

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
WO 2010130662 teach LACTOBACILLUS JOHNSONII La1 NCC533 (CNCM I-1225 treating bacterial, viral, fungal and/or parasite infections; bacterial vaginosis, urinary infection, among other things. 
Stefan Bereswill, [Scientific Reports volume 7, Article number: 2138 (2017)]  teach Lactobacillus johnsonii ameliorates intestinal, extra-intestinal and systemic pro-inflammatory immune responses following murine Campylobacter jejuni infection.
Gregor Reid, Andrew W. Bruce [The Journal of Infectious Diseases, Volume 183, Issue Supplement_1, March 2001, Pages S77–S80] teach Selection of Lactobacillus Strains for Urogenital Probiotic Applications.

Santosh S. Waigankar and Vimal Patel (J Midlife Health. 2011 Jan-Jun; 2(1): 5–10) teach the role of probiotics in urogenital healthcare. 

Conclusion
11.   No claims are allowed.
12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue and Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        July 17, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645